Matter of New York State Off. of Mental Health v Joseph C. (2015 NY Slip Op 01902)





Matter of New York State Off. of Mental Health v Joseph C.


2015 NY Slip Op 01902


Decided on March 10, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2015

Friedman, J.P., Sweeny, Acosta, DeGrasse, Gische, JJ.


14467 530326/11

[*1] In re The New York State Office of Mental Health, Petitioner-Appellant,
vJoseph C. (Anonymous), Respondent-Respondent.


Eric T. Schneiderman, Attorney General, New York (Andrew W. Amend of counsel), for The New York State Office of Mental Health appellant.
Kenneth P. Thompson, District Attorney, Brooklyn (Avshalom Yotam of counsel), for District Attorney, Kings County, appellant.
Marvin Bernstein, Mental Hygiene Legal Services, New York (Maura Martin Klugman of counsel), for respondent.

Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered July 24, 2014, which, after a hearing, denied the application for further retention of respondent at a secure psychiatric facility and directed respondent's transfer to a nonsecure facility, unanimously reversed, on the law, without costs, and the application granted.
Reversal of Supreme Court's order is warranted where the record shows that petitioner established by a preponderance of the evidence, through the testimony and reports of mental health professionals, that respondent continues to exhibit a level of dangerousness that warrants continued retention in a secure facility (see Matter of Carpinello v Floyd A.., 23 AD3d 179 [1s Dept 2005]; CPL 330.20[1][c]). These witnesses testified that although respondent has done well during his time at the secure facility, he continues to suffer from the same paranoid and persecutory delusions that led him to commit the violent crime of killing his girlfriend's mother several years earlier. The witnesses also stated that respondent lacked insight into his schizophrenia; he indicated that he would be all right if he discontinued his medication; and expressed that his girlfriend's mother continued to use voodoo on him. Such evidence [*2]sufficiently demonstrates that respondent "is mentally ill and that he poses a current threat to himself and others" (Matter of Richard H. v Consilvio, 6 AD3d 7, 15 [1st Dept 2004], lv denied 3 NY3d 601 [2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2015
CLERK